DETAILED ACTION
This communication is a first office action on the merits. Claims 1-15, as originally filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 21 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxim (US 2003/0041416).
Regarding claim 1, Maxim discloses an apparatus comprising:
a bead (13), said bead comprising a substantially inflexible material shaped to have a length between a first end and a second end of said bead, a width between a first side and a second side of said bead, and a thickness between a top and a bottom of said bead (Fig. 3 as shown);
an elastic cord (14), said elastic cord having a length between a first end and a second end of said elastic cord; and wherein each of said first end and said second end of 
a circumferential recess formed between said top and said bottom of said bead (Fig. 4 and 5 show the cord passing through the circumferential recess within the bead).

Regarding claim 2, Maxim further discloses an orifice (within neck/barrel 15) formed in said bead, said orifice having a cross-sectional height and width to receive said loop of said elastic cord therethrough (the orifice as shown is capable of receiving the loop).

Regarding claim 3, Maxim further discloses wherein said orifice extends from said first end of said bead to said second end of said bead (In the view of Figs. 3-5 the orifice extends through the bead from a top to a bottom and its perimeter extend from first and second ends of the bead).

Regarding claim 15, Maxim further discloses a recess (notch 21 allows interconnection between the orifice and recess) extending between and interconnecting said orifice with the circumferential recess, to permit a user to insert a thumbnail therein, to assist in getting a hold of said elastic cord when disassembling a first bungee bead coupled to a second bungee bead.

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/            Primary Examiner, Art Unit 3677